Bell, Chief Judge.
Defendant was convicted and sentenced to serve three years for burglary and was placed on probation. His probation was revoked following a hearing. It was alleged that he violated the probation by driving under the influence, resisting arrest, reckless driving, no driver’s license, no proof of insurance, failure to report to his probation supervisor, failure to secure or maintain employment and absconding. Defendant admitted all allegations charged except absconding. Held:
The defendant enumerates as his sole error that the trial judge abused his discretion in revoking his probation. Under the admitted facts, we cannot hold that the trial judge abused his discretion.

Judgment affirmed.


Clark and Stolz, JJ., concur.